Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 1 of 42




                   Exhibit J
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 2 of 42



1

2

3


4


5                     Digital Imaging and Communications in Medicine (DICOM)

6


7                          Supplement 61: JPEG 2000 Transfer Syntaxes

8


9


10


11


12


13


14


15


16


17


18   DICOM Standards Committee, Working Group 4 Compression

19   1300 N. 17th Street

20   Rosslyn, Virginia 22209 USA

21

22

23   VERSION:         Working Draft version 0.04 3, 23 2 February March 2001
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 3 of 42
     Supplement 61: JPEG 2000 Transfer Syntaxes

     Page 2



24                                                                  Contents


25   Contents     2
26   Foreword     3
27   Scope and Field of Application...........................................................................................................4
28       INTRODUCTION...........................................................................................................................4
29       DESIGN DECISIONS....................................................................................................................4
30       FORM OF THIS SUPPLEMENT....................................................................................................5
31   Section 2    Normative references....................................................................................................16
32   Section 8    Encoding of Pixel, Overlay and Waveform Data............................................................16
33       8.2     NATIVE OR ENCAPSULATED FORMAT ENCODING......................................................16
34           8.2.1.....JPEG IMAGE COMPRESSION...............................................................................17
35           8.2.2.....Run Length Encoding Compression........................................................................18
36           8.2.3.....JPEG-LS IMAGE COMPRESSION..........................................................................19
37           8.2.4.....JPEG 2000 IMAGE COMPRESSION......................................................................19
38   Section 10 Transfer Syntax.............................................................................................................20
39       10.1    DICOM DEFAULT TRANSFER SYNTAX.........................................................................21
40       10.2    TRANSFER SYNTAX FOR A DICOM DEFAULT OF LOSSLESS JPEG COMPRESSION 21
41       10.3    TRANSFER SYNTAXES FOR A DICOM DEFAULTS OF LOSSY JPEG COMPRESSION 21
42       10.4    TRANSFER SYNTAX FOR DICOM RLE COMPRESSION...............................................22
43       10.5    TRANSFER SYNTAX FOR A DICOM DEFAULT OF LOSSLESS AND LOSSY (NEAR-
44       LOSSLESS) JPEG-LS COMPRESSION.....................................................................................22
45       10.6    TRANSFER SYNTAX FOR A DICOM DEFAULT FOR JPEG 2000 COMPRESSION........22
46   Annex A (Normative) Transfer Syntax Specifications........................................................................23
47       A.4     TRANSFER SYNTAXES FOR ENCAPSULATION OF ENCODED PIXEL DATA...............23
48       A.4.1 JPEG IMAGE COMPRESSION.......................................................................................27
49       A.4.2 RLE COMPRESSION.....................................................................................................28
50       A.4.3 JPEG-LS IMAGE COMPRESSION.................................................................................28
51       A.4.4 JPEG 2000 IMAGE COMPRESSION..............................................................................29
52   Annex F (Informative) Encapsulated images as part of a DICOM message.....................................30
53       F.1     ENCAPSULATED JPEG ENCODED IMAGES.................................................................30
54       F.2     ENCAPSULATED JPEG-LS ENCODED IMAGES............................................................34
55       F.3     ENCAPSULATED JPEG 2000 ENCODED IMAGES........................................................35
56   Annex A      Registry of DICOM unique identifiers (UID) (Normative)..................................................37
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 4 of 42
                                                          Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                   Page 3

57




58                                                Foreword


59

60   This Supplement has been prepared by the DICOM Working Group 4 (Compression) according to
61   the procedures of the DICOM Committee.

62   The DICOM Standard is structured as a multi-part document using the guidelines established in the
63   following document:

64      - ISO/IEC Directives, 1989 Part 3: Drafting and Presentation of International Standards.

65   This document is a Supplement to the DICOM Standard. It is an extension to PS 3.3, 3.4 and 3.6 of
66   the published DICOM Standard, which consists of the following parts:

67      PS 3.1                 -   Introduction and Overview

68      PS 3.2                 -   Conformance

69      PS 3.3                 -   Information Object Definitions

70      PS 3.4                 -   Service Class Specifications

71      PS 3.5                 -   Data Structures and Encoding

72      PS 3.6                 -   Data Dictionary

73      PS 3.7                 -   Message Exchange

74      PS 3.8                 -   Network Communication Support for Message Exchange

75      PS 3.9                 -   Point-to-Point Communication Support for Message Exchange

76      PS 3.10                -   Media Storage and File Format for Data Interchange

77      PS 3.11                -   Media Storage Application Profiles

78      PS 3.12                -   Media Formats and Physical Media for Data Interchange

79      PS 3.13                -   Print Management Point-to-Point Communication Support

80      PS 3.14                -   Grayscale Standard Display Function

81      PS 3.15                -   Security Profiles

82      PS 3.16                -   Content Mapping Resource

83   These parts are related but independent documents.
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 5 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 4

84                                         Scope and Field of Application


85    INTRODUCTION.
86    Additional DICOM Transfer Syntaxes are introduced to add support for the JPEG 2000 Part 1 lossy
87    lossless and lossy compression schemes.

88    When first introduced, DICOM contained support for the lossless and lossy compression processes
89    defined in the “original” JPEG standard, ISO 10918-1. Though that standard supported various
90    different processes, in practice only those based on sequential block-based DCT Huffman entropy
91    coding for lossy compression and predictive coding with Huffman entropy coding for lossless
92    compression have been widely used.

93    Given that there are both real and perceived limitations with 10918-1 JPEG, WG 4 began to
94    investigate alternatives, particularly those based on wavelet transformation, multi-resolution analysis
95    and more sophisticated entropy coders than Huffman coding.

96    Working Group 4 set aside its effort to develop its own (medically specific) image date compression
97    standard when the call for proposals for “JPEG 2000” was announced by ISO/IEC JTC1/SC29/WG1.
98    Since then, efforts have been directed towards developing JPEG 2000 (ISO 15444-1), and ensuring
99    that it provides features which are needed for medical imaging.

100   The use of ISO/IEC 15444-1 does not necessarily result in improved compression performance for
101   any particular application (in terms of quantitative or qualitative measures of image fidelity,
102   preservation of diagnostically significant information, consumption of resources such as memory or
103   compression and decompression speed). However, JPEG 2000 offers additional features that may
104   be important for some medical applications in which DICOM is used. These features include
105   progressive and embedded spatial and contrast resolution, progression to lossless reconstruction,
106   regions of interest and so on.

107   At the present time, only the features included in Part 1 of JPEG 2000 (ISO/IEC 15444-1) are
108   included in this proposal. All JPEG 2000 implementations are required to support all features of Part
109   1 and accordingly this is expected to be a “baseline” for all available codecs. Other proposed parts of
110   JPEG 2000 included additional features that may be of interest for medical imaging, such as
111   alternative quantization methods (such as TCQ) and wavelet transforms in more than two
112   dimensions (potentially useful for hyper-spectral and 3D volume data compression). If these
113   “extensions” to JPEG 2000 prove viable and receive widespread support by codec implementers
114   then they could be added as additional separate Transfer Syntaxes in DICOM.

115   The introduction of the JPEG 2000 transfer syntaxes is in no way intended to imply that the
116   compression schemes already incorporated in the standard, some of which are widely used, are in
117   some way “inferior”. Likewise, the introduction of JPEG 2000 does not imply endorsement of the
118   scheme for any particular clinical or diagnostic application. The standard simply makes the scheme
119   available; it is the responsibility of individual users, vendors, regulatory agencies and professional
120   societies to ascertain the safety and efficacy of the use of any tool for a particular clinical application.

121   At the same time as introducing new Transfer Syntaxes, the opportunity is taken to retire those
122   existing Transfer Syntaxes that are not in use. Also, the unused and deprecated ARGB Photometric
123   Interpretation is also retired.

124   DESIGN DECISIONS
125   The approach proposed is to encapsulate JPEG 2000 bit streams in exactly the same manner as is
126   currently used for JPEG (10918-1), JPEG-LS and RLE. This implies that:

127       •    Undefined length pixel data contains one or more sequence-item-like fragments preceded by
128            a possibly empty offset table.
             Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 6 of 42
                                                            Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                     Page 5

129      •   Each frame (or an entire single frame image) will be in one or more fragments.

130      •   The optional JP2 file format header defined in 15444-1 is not included, only the actual
131          compressed JPEG bit stream (this is the same as for JPEG which does not include a JFIF
132          header in the DICOM encapsulation and JPEG-LS which does not include a SPIFF header).

133      •   Information that is not specified in the JPEG 2000 bit stream, such as what color component
134          corresponds to each compressed component, is specified in the DICOM attributes, such as
135          Photometric Interpretation (again, just like JPEG, JPEG-LS and RLE).

136      •   Separate transfer syntaxes are defined for reversible and irreversible processes, in order to
137          be able to negotiate reversible transfers.

138   FORM OF THIS SUPPLEMENT
139   This supplement adds new Transfer Syntaxes to support JPEG 2000, adds new Photometric
140   Interpretations compatible with those used in JPEG 2000 encoded bit streams, and retires unused
141   JPEG Transfer Syntaxes.

142   Since this document proposes changes to existing Parts of DICOM, the reader should have a
143   working understanding of the Standard. This proposed Supplement includes a number of Addenda
144   to existing Parts of DICOM:

145      - PS 3.3 Addendum: Information Object Definitions

146      - PS 3.5 Addendum: Data Structures and Encoding

147      - PS 3.6 Addendum: Data Dictionary

148      - PS 3.11 Addendum: Media Application Profiles

149
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 7 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 6

150

151

152

153

154

155

156

157

158                                         Changes to
159                         NEMA Standards Publication PS 3.3-2000
160

161                  Digital Imaging and Communications in Medicine (DICOM)
162                            Part 3: Information Object Definitions
             Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 8 of 42
                                                             Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                      Page 7

163   Add JPEG 2000 Photometric Interpretations to Image Pixel Module C.7.6.3:

164   C.7.6.3Image Pixel Module
165   Table C.7-9 specified the Attributes that describe the pixel data of the image.

166   ...

167   C.7.6.3.1         Image Pixel Attribute Descriptions
168   C.7.6.3.1.1       Samples Per Pixel
169   Samples per Pixel (0028,0002) is the number of separate planes in this image. One, three, and four
170   image planes are defined. Other numbers of image planes are allowed, but their meaning is not
171   defined by this Standard.

172   For monochrome (gray scale) and palette color images, the number of planes is 1. For RGB and
173   other three vector color models, the value of this attribute is 3. For ARGB and other four vector color
174   models, the value of this attribute is 4.

175   All image planes shall have the same number of Rows (0028,0010), Columns (0028,0011), Bits
176   Allocated (0028,0100), Bits Stored (0028,0101), High Bit (0028,0102), Pixel Representation
177   (0028,0103), and Pixel Aspect Ratio (0028,0034).

178   The data in each pixel may be represented as a “Composite Pixel Code”. If Samples Per Pixel is
179   one, the Composite Pixel Code is just the “n” bit pixel sample, where “n” = Bits Allocated. If Samples
180   Per Pixel is greater than one, Composite Pixel Code is a “k” bit concatenation of samples, where “k” =
181   Bits Allocated multiplied by Samples Per Pixel, and with the sample representing the vector color
182   designated first in the Photometric Interpretation name comprising the most significant bits of the
183   Composite Pixel Code, followed in order by the samples representing the next vector colors, with the
184   sample representing the vector color designated last in the Photometric Interpretation name
185   comprising the least significant bits of the Composite Pixel Code. For example, for Photometric
186   Interpretation = “RGB”, the most significant “Bits Allocated” bits contain the Red sample, the next
187   “Bits Allocated” bits contain the Green sample, and the least significant “Bits Allocated” bits contain
188   the Blue sample.

189   C.7.6.3.1.2       Photometric Interpretation
190   The value of Photometric Interpretation (0028,0004) specifies the intended interpretation of the
191   image pixel data.

192   See PS 3.5 for restrictions imposed by compressed Transfer Syntaxes.

193   The following values are defined. Other values are permitted but the meaning is not defined by this
194   Standard.

195   MONOCHROME1 = Pixel data represent a single monochrome image plane. The minimum sample
196   value is intended to be displayed as white after any VOI gray scale transformations have been
197   performed. See PS 3.4. This value may be used only when Samples per Pixel (0028,0002) has a
198   value of 1.

199   MONOCHROME2 = Pixel data represent a single monochrome image plane. The minimum sample
200   value is intended to be displayed as black after any VOI gray scale transformations have been
201   performed. See PS 3.4. This value may be used only when Samples per Pixel (0028,0002) has a
202   value of 1.

203   PALETTE COLOR = Pixel data describe a color image with a single sample per pixel (single image
204   plane). The pixel value is used as an index into each of the Red, Blue, and Green Palette Color
205   Lookup Tables (0028,1101-1103&1201-1203). This value may be used only when Samples per Pixel
206   (0028,0002) has a value of 1. When the Photometric Interpretation is Palette Color; Red, Blue, and
207   Green Palette Color Lookup Tables shall be present.
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 9 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 8

208   RGB = Pixel data represent a color image described by red, green, and blue image planes. The
209   minimum sample value for each color plane represents minimum intensity of the color. This value
210   may be used only when Samples per Pixel (0028,0002) has a value of 3.

211   HSV = Pixel data represent a color image described by hue, saturation, and value image planes.
212   The minimum sample value for each HSV plane represents a minimum value of each vector. This
213   value may be used only when Samples per Pixel (0028,0002) has a value of 3.

214   ARGB = Pixel data represent a color image described by red, green, blue, and alpha image
215   planes. The minimum sample value for each RGB plane represents minimum intensity of the
216   color. The alpha plane is passed through Palette Color Lookup Tables. If the alpha pixel value
217   is greater than 0, the red, green, and blue lookup table values override the red, green, and blue,
218   pixel plane colors. This value may be used only when Samples per Pixel (0028,0002) has a
219   value of 4. Retired.

220   CMYK = Pixel data represent a color image described by cyan, magenta, yellow, and black image
221   planes. The minimum sample value for each CMYK plane represents a minimum intensity of the
222   color. This value may be used only when Samples per Pixel (0028,0002) has a value of 4.

223   YBR_FULL = Pixel data represent a color image described by one luminance (Y) and two
224   chrominance planes (CB and CR). This photometric interpretation may be used only when S samples
225   per P pixel (0028,0002) has a value of 3. Black is represented by Y equal to zero. The absence of
226   color is represented by both CB and CR values equal to half full scale.

227    Note:     In the case where the Bits Allocated (0028,0100) has value of 8 half full scale is 128.
228
229   In the case where Bits allocated (0028,0100) has a value of 8 then the following equations convert
230   between RGB and YCB CR Photometric Interpretation.

231                   Y=        +   .2990R + .5870G + .1140B

232                   CB =      -   .1687R - .3313G + .5000B+ 128

233                   CR =      +   .5000R - .4187G - .0813B+ 128

234    Note:     The above is based on CCIR Recommendation 601-2 dated 1990
235
236   YBR_FULL_422 = The same as YBR_FULL except that the CB and CR values are sampled
237   horizontally at half the Y rate and as a result there are half as many CB and CR values as Y values.

238   This P photometric Interpretation is only allowed with Planar Configuration (0028,0006) equal to
239   0000. Two Y values shall be stored followed by one CB and one CR value. The CB and CR values
240   shall be sampled at the location of the first of the two Y values. For each Row of Pixels, the first CB
241   and CR samples shall be at the location of the first Y sample. The next CB and CR samples shall be
242   at the location of the third Y sample etc.
243    Note:     This subsampling is often referred to as cosited sampling.
244
245   YBR_PARTIAL_422 = The same as YBR_FULL_422 except that:

246        1. black corresponds to Y = 16;
247        2. Y is restricted to 220 levels (i.e. the maximum value is 235);
248        3. C B and CR each has a minimum value of 16;
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 10 of 42
                                                              Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                     Page 9

249        4. C B and CR are restricted to 225 levels (i.e. the maximum value is 240);

250        5. lack of color is represented by CB and CR equal to 128.

251   In the case where Bits Allocated (0028,0100) has value of 8 then the following equations convert
252   between RGB and YBR_PARTIAL_422 Photometric Interpretation

253                    Y=     +   .2568R + .5041G + .0979B+ 16

254                    CB =   -   .1482R - .2910G + .4392B+ 128

255                    CR =   +   .4392R - .3678G - .0714B+ 128

256    Note:      The above is based on CCIR Recommendation 601-2 dated 1990.
257

258   YBR_ICT = Irreversible Color Transformation:

259   [Editor’s note: not the same as YBR_FULL because of difference in level shifting ???]

260   Pixel data represent a color image described by one luminance (Y) and two chrominance
261   planes (CB and C R). This photometric interpretation may be used only when S s amples per
262   P pixel (0028,0002) has a value of 3. Black is represented by Y equal to zero. The absence of
263   color is represented by both CB and C R values equal to zero.

264   Regardless of the value of Bits Allocated (0028,0100), the following equations convert between
265   RGB and YC BCR Photometric Interpretation.

266                    Y=     +   .29900R + .58700G       +   .11400B

267                    CB =   -   .16875R - .33126G       +   .50000B

268                    CR =   +   .50000R - .41869G       -   .08131B

269    Notes:     1. The above is based on ISO/IEC 15444-1 (JPEG 2000).
270               2. In a JPEG 2000 bitstream, DC level shifting (used if the untransformed components are
271               unsigned) is applied before forward color transformation, and the transformed components
272               may be signed (unlike in JPEG ISO/IEC 10918-1).
273               3. In JPEG 2000, spatial down-sampling of the chrominance components prior to compression
274               is not performed, due to the multi-resolution decomposition approach of the compression
275               scheme.
276
277   YUV_RCT YBR_RCT = Reversible Color Transformation:

278   Pixel data represent a color image described by one luminance (Y) and two chrominance
279   planes (V and U). This photometric interpretation may be used only when S s amples per P pixel
280   (0028,0002) has a value of 3. Black is represented by Y equal to zero. The absence of color is
281   represented by both CB and C R V and U values equal to zero. [Editor’s note: is this true ???]

282   Regardless of the value of Bits Allocated (0028,0100), the following equations convert between
283   RGB and YUV_RCT YBR_RCT Photometric Interpretation.

284                    Y = R + 2G +B / 4

285                    CBU = B - G
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 11 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 10

286                  CRV = R - G

287   The following equations convert between YUV_RCT YBR_RCT and RGB Photometric
288   Interpretation.

289                  G = Y –  CRV + CBU / 4

290                  R = CRV + G

291                  B = CBU + G

292    Notes:   1. The abo ve is based on ISO/IEC 15444-1 (JPEG 2000).
293             2. In a JPEG 2000 bitstream, DC level shifting (used if the untransformed components are
294             unsigned) is applied before forward color transformation, and the transformed components
295             may be signed (unlike in JPEG ISO/IEC 10918-1).
296             3. This photometric interpretation is a reversible approximation to the YUV transformation used
297             in PAL and SECAM.
298

299   C.7.6.3.1.3        Planar Configuration
300   Planar Configuration (0028,0006) indicates whether the color pixel data are sent color-by-plane or
301   color-by-pixel. This Attribute shall be present if Samples per Pixel (0028,0002) has a value greater
302   than 1. It shall not be present otherwise.

303   Enumerated Values:

304        000 = The sample values for the first pixel are followed by the sample values for the second
305            pixel, etc. For RGB images, this means the order of the pixel values sent shall be R1, G1,
306            B1, R2, G2, B2, ..., etc. For HSV images, this means the order of the pixel values sent
307            shall be H1, S1, V1, H2, S2, V2, ... etc. For ARGB images, this means the order of the
308            pixel values sent shall be A1, R1, G1, B1, A2, R2, G2, B2, ... etc. For CMYK images, this
309            means the order of the pixel values sent shall be C1, M1, Y1, K1, C2, M2, Y2, K2, ... etc.
310        001 = Each color plane shall be sent contiguously. For RGB images, this means the order of
311            the pixel values sent is R1, R2, R3, ..., G1, G2, G3, ..., B1, B2, B3, etc. For HSV images,
312            this means the order of the pixel values sent is H1, H2, H3, ..., S1, S2, S3, ..., V1, V2, V3,
313            etc. For ARGB images, this means the order of the pixel values sent is A1, A2, A3, ..., R1,
314            R2, R3, ..., G1, G2, G3, ... B1, B2, B3... etc. For CMYK images, this means the order of
315            the pixel values sent is C1, C2, C3, ..., M1, M2, M3, ..., Y1, Y2, Y3, ..., K1, K2, K3... etc.
316    Note:    Planar Configuration (0028,0006) is not meaningful when a compression transfer syntax is used
317             that involves reorganization of sample components in the compressed bit stream. In such
318             cases, since the Attribute is required to be sent, then an appropriate value to use may be
319             specified in the description of the Transfer Syntax in PS 3. 5, though in all likelihood the value
320             of the Attribute will be ignored by the receiving implementation.
321

322


323   Add JPEG 2000 Photometric Interpretations to US Image Module C.8.5.6:
                    Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 12 of 42
                                                                      Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                                 Page 11

324   C.8.5.6 US Image Module
325   ...

326   C.8.5.6.1.2     Photometric Interpretation
327   For US Images, Photometric Interpretation (0028,0004) is specified to use the following Defined
328   Terms:

      MONOCHROME2                                PALETTE COLOR                         RGB
      ARGB (retired)                             YBR_FULL                              YBR_FULL_422
      YBR_PARTIAL_422                            YUV_RCT YBR_RCT                       YBR_ICT
329

330         Note:      It is recommended that future implementations should not use ARGB photometric interpretation.
331
332   See PS 3.5 for restrictions imposed by compressed Transfer Syntaxes.

333   ...

334   C.8.5.6.1.12     Samples Per Pixel
335   For US Images, Samples Per Pixel (0028,0002) is specified to use the following values for specific
336   Photometric Interpretations:

337                                                      Table C.8-19
338                                                 US SAMPLES PER PIXEL
                               Photometric Interpretation             Samples Per Pixel Value
                               MONOCHROME2                            0001H
                               RGB                                    0003H
                               YBR_FULL                               0003H
                               YBR_FULL_422                           0003H
                               YBR_PARTIAL_422                        0003H
                               YUV_RCT YBR_RCT                        000 3 H
                               YBR_ICT                                000 3 H
                               PALETTE COLOR                          0001H
339
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 13 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 12

340   C.8.5.6.1.13     Bits Allocated
341   For US Images, Bits Allocated (0028,0100) is specified to use the following values for specific
342   Photometric Interpretations:

343                                               Table C.8-20
344                                           US BITS ALLOCATED
                            Photometric Interpretation     Bits Allocated Value
                            MONOCHROME2                    0008H
                            RGB                            0008H
                            YBR_FULL                       0008H
                            YBR_FULL_422                   0008H
                            YBR_PARTIAL_422                0008H
                            YUV_RCT YBR_RCT                000 8 H
                            YBR_ICT                        000 8 H
                            PALETTE COLOR                  0008H - 8 bit palette, or
                                                           0010H 16 - 16 bit palette
345

346   C.8.5.6.1.14     Bits Stored
347   For US Images, Bits Stored (0028,0101) is specified to use the following values for specific
348   Photometric Interpretations:

349                                             Table C.8-21
350                                           US BITS STORED
                            Photometric Interpretation     Bits Stored Value
                            MONOCHROME2                0008H
                            RGB                            0008H
                            YBR_FULL                       0008H
                            YBR_FULL_422                   0008H
                            YBR_PARTIAL_422                0008H
                            YUV_RCT YBR_RCT                000 8 H
                            YBR_ICT                        000 8 H
                            PALETTE COLOR                  0008H - 8 bit palette, or
                                                           0010H 16 - 16 bit palette
351

352   C.8.5.6.1.15     High Bit
353   For US Images, High Bit (0028,0102) is specified to use the following values for specific Photometric
354   Interpretations:
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 14 of 42
                                                            Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                   Page 13

355                                             Table C.8-22
356                                             US HIGH BIT
                            Photometric Interpretation       High Bit Value
                            MONOCHROME2                0007H
                            RGB                           0007H
                            YBR_FULL                      0007H
                            YBR_FULL_422                  0007H
                            YBR_PARTIAL_422               0007H
                            YUV_RCT YBR_RCT               000 7 H
                            YBR_ICT                       000 7 H
                            PALETTE COLOR                 0007H - 8 bit palette, or
                                                          000FH 1 5 - 16 bit palette
357

358   C.8.5.6.1.16     Planar Configuration
359   For US Images, Planar Configuration (0028,0006) is specified to use the following values for specific
360   Photometric Interpretations:

361                                             Table C.8-23
362                                    US PLANAR CONFIGURATION
                            Photometric Interpretation    Planar Configuration
                                                                 Value
                            RGB                        0000H - color-by-pixel, or
                                                       0001H - color-by-plane
                            YBR_FULL                      0001H
                            YBR_FULL_422                  0000H
                            YBR_PARTIAL_422               0000H
                            YUV_RCT YBR_RCT               000 0 H
                            YBR_ICT                       000 0 H
363

364


365   Add JPEG 2000 Photometric Interpretations to VL Image Module C.8.12.1:

366   C.8.12.1         VL Image Module
367   ...

368   C.8.12.1.1     VL Image Module Attribute Descriptions
369   C.8.12.1.1.1   Photometric Interpretation
370   The Enumerated Values of Photometric Interpretation (0028,0004) shall:

371        MONOCHROME2
372        RGB
373        YBR_FULL_422
374        YUV_RCT YBR_RCT
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 15 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 14

375        YBR_ICT
376
377   C.8.12.1.1.2    Bits Allocated, Bits Stored, and High Bit
378   The Enumerated Value of Bits Allocated (0028,0100) shall be 8; the Enumerated Value of Bits
379   Stored (0028,0101) shall be 8; and the Enumerated Value of High Bit (0028,0102) shall be 7.

380   C.8.12.1.1.3   Pixel Representation
381   The Enumerated Value of Pixel Representation (0028,0103) shall be 0000H.
382    Note: A value of 0000H signifies an unsigned integer value.
383
384   C.8.12.1.1.4     Samples per Pixel
385   The Enumerated Values of Samples per Pixel (0028,0002) shall be as follows: If the value of
386   Photometric Interpretation (0028,0004) is MONOCHROME2, then the Enumerated Value of
387   Samples per Pixel (0028,0002) shall be one (1). If the value of Photometric Interpretation
388   (0028,0004) is RGB or YBR_FULL_422 or YUV_RCT YBR_RCT or YBR_ICT , then the Enumerated
389   Value of Samples per Pixel (0028,0002) shall be three (3).

390   C.8.12.1.1.5      Planar Configuration
391   If present, the Enumerated Value of Planar Configuration (0028,0006) shall be 0000H. This value
392   shall be present if Samples per Pixel (0028,0002) has a value greater than 1.
      Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 16 of 42
                                          Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                            Page 15

393

394

395

396

397

398

399

400

401                               Changes to
402                 NEMA Standards Publication PS 3.5-2000
403

404          Digital Imaging and Communications in Medicine (DICOM)
405                   Part 5: Data Structures and Encoding
                    Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 17 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 16

406   Add JPEG 2000 to Section 2:



407                                          Section 2        Normative references


408   The following standards contain provisions that, through references in this text, constitute provisions
409   of this standard. At the time of publication, the editions indicated were valid. All standards are subject
410   to revision, and parties to agreements based on this standard are encouraged to investigate the
411   possibilities of applying the most recent editions of the standards indicated below.

412   …

413   ISO/IS 10918-1                    JPEG Standard for digital compression and encoding of continuous-tone
414                                     still images. Part 1Requirements and implementation guidelines

415   ISO/IS 10918-2                    JPEG Standard for digital compression and encoding of continuous-tone
416                                     still images. Part 2Testing

417   ISO/IS 14495-1                    Lossless and near-lossless coding of continuous tone still images (JPEG-
418                                     LS)

419   ISO/IS 15444-1                    JPEG 2000 Image Coding System

420   …

421


422   Add JPEG 2000 to Section 8:

423




424                            Section 8        Encoding of Pixel, Overlay and Waveform Data


425   ...
426
427   8.2 NATIVE OR ENCAPSULATED FORMAT ENCODING
428   Pixel data conveyed in the Pixel Data Element (7FE0,0010) may be sent either in a Native
429   (uncompressed) Format or in an Encapsulated Format (e.g. compressed) defined outside the
430   DICOM standard.

431   If Pixel Data is sent in a Native Format, the Value Representation OW is most often required. The
432   Value Representation OB may also be used for Pixel Data in cases where Bits Allocated has a value
433   less than or equal to 8, but only with Transfer Syntaxes where the Value Representation is explicitly
434   conveyed (see Annex A).
435         Note:      The DICOM default Transfer Syntax (Implicit VR Little Endian) does not explicitly convey Value
436                    Representation and therefore the VR of OB may not be used for Pixel Data when using the default
437                    Transfer Syntax.
                Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 18 of 42
                                                                     Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                                 Page 17

438   Native format Pixel Cells are encoded as the direct concatenation of the bits of each Pixel Cell,
439   where the most significant bit of a Pixel Cell is immediately followed by the least significant bit of the
440   next Pixel Cell. The number of bits of each Pixel Cell is defined by the Bits Allocated (0028,0100)
441   Data Element Value. When a Pixel Cell crosses a word boundary in the OW case, or a byte
442   boundary in the OB case, it shall continue to be encoded, least significant bit to most significant bit,
443   in the next word, or byte, respectively (see Annex D). For Pixel Data encoded with the Value
444   Representation OW, the byte ordering of the resulting 2-byte words is defined by the Little Endian or
445   Big Endian Transfer Syntaxes negotiated at the Association Establishment (see Annex A).
446     Notes:     1. For Pixel Data encoded with the Value Representation OB, the Pixel Data encoding is unaffected
447                by Little Endian or Big Endian byte ordering.
448
449                2. If encoding Pixel Data with a Value for Bits Allocated (0028,0100) not equal to 16 be sure to read
450                and understand Annex D.
451
452   If sent in an Encapsulated Format (i.e. other than the Native Format) the Value Representation OB is
453   used. The Pixel Cells are encoded according to the encoding process defined by one of the
454   negotiated Transfer Syntaxes (see Annex A). The encapsulated pixel stream of encoded pixel data
455   is segmented in one or more Fragments which convey their explicit length. The sequence of
456   Fragments of the encapsulated pixel stream is terminated by a delimiter, thus allowing the support of
457   encoding processes where the resulting length of the entire pixel stream is not known until it is
458   entirely encoded. This Encapsulated Format supports both Single-Frame and Multi-Frame images
459   (as defined in PS 3.3).

460   8.2.1 JPEG IMAGE COMPRESSION
461   DICOM provides a mechanism for supporting the use of JPEG Image Compression through the
462   Encapsulated Format (see PS 3.3). Annex A defines a number of Transfer Syntaxes which reference
463   the JPEG Standard and provide a number of lossless (bit preserving) and lossy compression
464   schemes.
465     Note:      The context where the usage of lossy compression of medical images is clinically acceptable is
466                beyond the scope of the DICOM Standard. The policies associated with the selection of appropriate
467                compression parameters (e.g. compression ratio) for JPEG lossy compression is also beyond the
468                scope of this standard.
469
470   In order to facilitate interoperability of implementations conforming to the DICOM Standard which
471   elect to use one or more of the Transfer Syntaxes for JPEG Image Compression, the following policy
472   is specified:

473               Any implementation which conforms to the DICOM Standard and has elected to support
474                any one of the Transfer Syntaxes for lossless JPEG Image Compression, shall support
475                the following lossless compression: The subset (first-order horizontal prediction [Selection
476                Value 1) of JPEG Process 14 (DPCM, non-hierarchical with Huffman coding) (see Annex
477                F).
478               Any implementation which conforms to the DICOM Standard and has elected to support
479                any one of the Transfer Syntaxes for 8-bit lossy JPEG Image Compression, shall support
480                the JPEG Baseline Compression (coding Process 1).
481               Any implementation which conforms to the DICOM Standard and has elected to support
482                any one of the Transfer Syntaxes for 12-bit lossy JPEG Image Compression, shall support
483                the JPEG Compression Process 4.
484     Note:       The DICOM conformance statement shall differentiate whether or not the implementation is capable
485                of simply receiving or receiving and processing JPEG encoded images (see PS 3.2).
486
487   The use of the DICOM Encapsulated Format to support JPEG Compressed Pixel Data requires that
488   the Data Elements which are related to the Pixel Data encoding (e.g. Photometric Interpretation,
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 19 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 18

489   Samples per Pixel, Planar Configuration, Bits Allocated, Bits Stored, High Bit, Pixel Representation,
490   Rows, Columns, etc.) shall contain values which are consistent with the characteristics of the
491   compressed data stream . The Pixel Data characteristics included in the JPEG Interchange Format
492   shall be used to decode the compressed data stream.
493    Notes:     1. These requirements were formerly specified in terms of the "uncompressed pixel data from which
494               the compressed data stream was derived". However, since the form of the "original" uncompressed
495               data stream could vary between different implementations, this requirement is now specified in terms
496               of consistency with what is encapsulated.
497               When decompressing, should the characteristics explicitly specified in the compressed data stream
498               (e.g. spatial subsampling or number of components or planar configuration) be inconsistent with those
499               specified in the DICOM Data Elements, those explicitly specified in the compressed data stream
500               should be used to control the decompression. The DICOM data elements, if inconsistent, can be
501               regarded as suggestions as to the form in which an uncompressed data set might be encoded.
502               2. Those characteristics not explicitly specified in the compressed data stream (e.g. color space which
503               is not specified in the JPEG Interchange Format), or implied by the definition of the compression
504               scheme (e.g. always unsigned in JPEG), can therefore be determined from the DICOM Data Element in
505               the enclosing data set. For example a Photometric Intepretation of "YBR FULL 422" would describe
506               the color space that is commonly used to lossy compress images using JPEG. It is unusual to use an
507               RGB color space for lossy compression, since no advantage is taken of correlation between the red,
508               green and blue components (e.g. of luminance), and poor compression is achieved.
509               3. Should the compression process be incapable of encoding a particular form of pixel data
510               representation (e.g. JPEG cannot encode signed integers, only unsigned integers), then ideally only
511               the appropriate form should be "fed" into the compression process. However, for certain
512               characteristics described in DICOM Data Elements but not explicitly described in the compressed
513               data stream (such as Pixel Representation), then the DICOM Data Element should be considered to
514               describe what has been compressed (e.g. the pixel data really is to be interpreted as signed if Pixel
515               Representation so specifies).
516               4. DICOM Data Elements should not describe characteristics that are beyond the capability of the
517               compression scheme used. For example, JPEG lossy processes are limited to 12 bits, hence the value
518               of Bits Stored should be 12 or less. Bits Allocated is irrelevant, and is likely to be constrained by the
519               Information Object Definition in PS 3.3 to values of 8 or 16. Also, JPEG compressed data streams are
520               always color-by-pixel and should be specified as such (a decoder can essentially ignore this element
521               however as the value for JPEG compressed data is already known).
522
523   8.2.2 Run Length Encoding Compression
524   DICOM provides a mechanism for supporting the use of Run Length Encoding (RLE) Compression
525   which is a byte oriented lossless compression scheme through the encapsulated Format (see PS 3.3
526   of this Standard). Annex G defines RLE Compression and its Transfer Syntax.
527    Note:      The RLE Compression algorithm described in Annex G is the compression used in the TIFF 6.0
528               specification known as the “PackBits” scheme.
529
530   The use of the DICOM Encapsulated Format to support RLE Compressed Pixel Data requires that
531   the Data Elements which are related to the Pixel Data encoding (e.g. Photometric Interpretation,
532   Samples per Pixel, Planar Configuration, Bits Allocated, Bits Stored, High Bit, Pixel Representation,
533   Rows, Columns, etc.) shall contain values which are consistent with the compressed data.
534    Notes:     1. These requirements were formerly specified in terms of the "uncompressed pixel data from which
535               the compressed data was derived". However, since the form of the "original" uncompressed data
536               stream could vary between different implementations, this requirement is now specified in terms of
537               consistency with what is encapsulated.
538               2. Those characteristics not implied by the definition of the compression scheme (e.g. always color-
539               by-plane in RLE), can therefore be determined from the DICOM Data Element in the enclosing data
540               set. For example a Photometric Intepretation of "YBR FULL" would describe the color space that is
541               commonly used to losslessly compress images using RLE. It is unusual to use an RGB color space for
542               RLE compression, since no advantage is taken of correlation between the red, green and blue
543               components (e.g. of luminance), and poor compression is achieved (note however that the conversion
544               from RGB to YBR FULL is itself lossy. A new photometric interpretation may be proposed in the future
545               which allows lossless conversion from RGB and also results in better RLE compression ratios).
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 20 of 42
                                                                 Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                           Page 19
546               3. DICOM Data Elements should not describe characteristics that are beyond the capability of the
547               compression scheme used. For example, RLE compressed data streams (using the algorithm mandated
548               in the DICOM Standard) are always color-by-plane.
549
550   8.2.3 JPEG-LS IMAGE COMPRESSION
551   DICOM provides a mechanism for supporting the use of JPEG-LS Image Compression through the
552   Encapsulated Format (see PS 3.3). Annex A defines a number of Transfer Syntaxes which reference
553   the JPEG-LS Standard and provide a number of lossless (bit preserving) and lossy (near-lossless)
554   compression schemes.
555    Note:      The context where the usage of lossy (near-lossless) compression of medical images is clinically
556               acceptable is beyond the scope of the DICOM Standard. The policies associated with the selection
557               of appropriate compression parameters (e.g. compression ratio) for JPEG-LS lossy (near-lossless)
558               compression is also beyond the scope of this standard.
559
560   The use of the DICOM Encapsulated Format to support JPEG-LS Compressed Pixel Data requires
561   that the Data Elements which are related to the Pixel Data encoding (e.g. Photometric Interpretation,
562   Samples per Pixel, Planar Configuration, Bits Allocated, Bits Stored, High Bit, Pixel Representation,
563   Rows, Columns, etc.) shall contain values which are consistent with the characteristics of the
564   compressed data stream. The Pixel Data characteristics included in the JPEG-LS Interchange
565   Format shall be used to decode the compressed data stream.
566    Note:      See also the notes in section 8.2.1.
567

568   8.2.4 JPEG 2000 IMAGE COMPRESSION
569   DICOM provides a mechanism for supporting the use of JPEG 2000 Image Compression
570   through the Encapsulated Format (see PS 3.3). Annex A defines a number of Transfer Syntaxes
571   which reference the JPEG 2000 Standard and provide lossless (bit preserving) and lossy
572   compression schemes.

573    Note:      The context where the usage of lossy compression of medical images is clinically acceptable is
574               beyond the scope of the DICOM Standard. The policies associated with the selection of
575               appropriate compression parameters (e.g. compression ratio) for JPEG 2000 lossy
576               compression is also beyond the scope of this standard.
577
578   The use of the DICOM Encapsulated Format to support JPEG 2000 Compressed Pixel Data
579   requires that the Data Elements which are related to the Pixel Data encoding (e.g. Photometric
580   Interpretation, Samples per Pixel, Planar Configuration, Bits Allocated, Bits Stored, High Bit,
581   Pixel Representation, Rows, Columns, etc.) shall contain values which are consistent with the
582   characteristics of the compressed data stream. The Pixel Data characteristics included in the
583   JPEG 2000 bit stream shall be used to decode the compressed data stream.

584    Note:      These requirements are specified in terms of consistency with what is encapsulated, rather
585               than in terms of the uncompressed pixel data from which the compressed data stream may have
586               been derived.
587               When decompressing, should the characteristics explicitly specified in the compressed data
588               stream be inconsistent with those specified in the DICOM Data Elements, those explicitly
589               specified in the compressed data stream should be used to control the decompression. The
590               DICOM data elements, if inconsistent, can be regarded as suggestions as to the form in which
591               an uncompressed data set might be encoded.
592
593   The JPEG 2000 bit stream specifies whether or not a reversible or irreversible multi-component
594   (color) transformation, if any, has been applied. If no multi-component transformation has been
595   applied, then the components shall correspond to those specified by the DICOM Attribute
596   Photometric Interpretation. If the JPEG 2000 reversible multi-component transformation has
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 21 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 20

597   been applied then the DICOM Attribute Photometric Interpretation shall be YUV_RCT YBR_RCT. If
598   the JPEG 2000 irreversible multi-component transformation has been applied then the DICOM
599   Attribute Photometric Interpretation shall be YBR_ICT.

600    Notes:   1. For example, single component may be present, and the Photometric Interpretation may be
601             MONOCHROME2.
602             2. Though it would be unusual, would not take advantage of correlation between the red, green
603             and blue components, and would not achieve effective compression, a Photometric
604             Interpretation of RGB could be specified as long as no multi-component transformation was
605             specified by the JPEG 2000 bit stream.
606             3. Despite the application of a multi-component co lor transformation and its reflection in the
607             Photometric Interpretation attribute, the “color space” remains undefined. There is currently no
608             means of conveying “standard color spaces” either by fixed values (such as sRGB) or by ICC
609             profiles. Note in particular that the JP2 file header is not sent in the JPEG 2000 bitstream that is
610             encapsulated in DICOM.
611
612   The JPEG 2000 bitstream is capable of encoding both signed and unsigned pixel values, hence
613   the value of Pixel Representation may be either 0 or 1 depending on what has been encoded
614   (as specified in the SIZ marker segment in the precision and sign of component parameter).
615   [Editor’s note: what about when this varies by component ?]

616   The value of Planar Configuration is irrelevant since the manner of encoding components is
617   specified in the JPEG 2000 standard, hence it shall be set to 0.

618


619   Add JPEG 2000 default requirements to Section 10:



620                                       Section 10       Transfer Syntax


621   A Transfer Syntax is a set of encoding rules able to unambiguously represent one or more Abstract
622   Syntaxes. In particular, it allows communicating Application Entities to negotiate common encoding
623   techniques they both support (e.g., byte ordering, compression, etc.). A Transfer Syntax is an
624   attribute of a Presentation Context, one or more of which are negotiated at the establishment of an
625   Association between DICOM Application Entities. This Association negotiation is specified in PS 3.8
626   and discussed in PS 3.7.

627   The selection of a Transfer Syntax applies to the encoding rules for the Data Set portion of a DICOM
628   Message only. All DICOM Standard and Private Transfer Syntaxes implicitly specify a fixed encoding
629   for the Command Set portion of a DICOM Message as Specified in PS 3.7.

630   This part of the DICOM Standard defines standard DICOM Transfer Syntaxes and assigns a unique
631   Transfer Syntax Name to each one. The standard DICOM Transfer Syntaxes are specified in Annex
632   A. The DICOM notation for Transfer Syntax names is the notation used for UIDs (see Section 9).

633   The organization responsible for the definition and registration of DICOM Transfer Syntaxes is
634   NEMA. NEMA guarantees uniqueness for all DICOM Transfer Syntax Names.

635   Privately defined Transfer Syntax Names may also be used; however, they will not be registered by
636   NEMA. Organizations that define private Transfer Syntax Names shall follow the registration process
637   defined in Section 9.2.
                Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 22 of 42
                                                                    Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                               Page 21

638   10.1        DICOM DEFAULT TRANSFER SYNTAX
639   DICOM defines a default Transfer Syntax, the DICOM Implicit VR Little Endian Transfer Syntax (UID
640   = "1.2.840.10008.1.2"), that shall be supported by every conformant DICOM Implementation. This
641   implies that:

642          a)     If an Application Entity issues an A-ASSOCIATE request, it shall offer the DICOM Implicit
643                 VR Little Endian Transfer Syntax in at least one of the Presentation Contexts associated
644                 with each offered Abstract Syntax.
645     Note:       Offering Abstract Syntax (AS1) in two Presentation Contexts with Transfer Syntaxes (TS1) and (TS2)
646                 is not valid, but offering AS1-TS1, AS1-TS2 and AS1-TSD is valid because the DICOM Default Little
647                 Endian Transfer Syntax (TSD) is present in at least one of the Presentation Contexts which are based
648                 on Abstract Syntax (AS1).
649          b)     If an Application Entity receives an A-ASSOCIATE indication corresponding to a request
650                 which follows the requirements specified in Section 10.1 a), every Presentation Context
651                 related to a given Abstract Syntax cannot be rejected in an A-ASSOCIATE response for
652                 the reason that none of the Transfer Syntaxes are supported.
653   Both of these requirements, a) and b), are waived when the Application Entity sending the pixel data
654   has only access to the pixel data in lossy compressed form.
655     Note:       In other words, every sending AE is required to be able to convert any dataset it is going to
656                 transmit into the Default Transfer Syntax, regardless of the form in which it originally received
657                 or stored the data set, except in the single case of when it received it in a lossy compressed
658                 form. In that exceptional case, the sending AE is permitted to propose only the lossy
659                 compress ed Transfer Syntax appropriate to the lossy form that was received.
660                 In particular, this waiver does not apply to data sets received in a lossless compressed form,
661                 which means that any AE receiving a data set in a lossless compressed Transfer Syntax that
662                 needs to re-send the data s et is required to be able to decompress it in order to support (at
663                 least) the default Transfer Syntax.
664
665   10.2        TRANSFER SYNTAX FOR A DICOM DEFAULT OF LOSSLESS JPEG COMPRESSION
666   DICOM defines a default for lossless JPEG Image Compression, which uses a subset of coding
667   Process 14 with a first-order prediction (Selection Value 1). It is identified by Transfer Syntax UID =
668   "1.2.840.10008.1.2.4.70" and shall be supported by every DICOM implementation that chooses to
669   support one or more of the lossless JPEG compression processes. This implies that:

670          a)     If an Application Entity issues an A-ASSOCIATE request where any offered Abstract
671                 Syntaxes is associated in one or more Presentation Context with a JPEG lossless
672                 compression Transfer Syntax, at least one of the Presentation Contexts which include this
673                 Abstract Syntax, shall include the DICOM Default Lossless JPEG Compression Transfer
674                 Syntax and the DICOM Default Transfer Syntax (uncompressed).
675     Note:       Offering Abstract Syntax (AS1) in two Presentation Contexts with Transfer Syntaxes JPEG lossless
676                 (JL1) and (JL2) is not valid, but offering AS1-JL1, AS1-JL2, AS1-TSD, and AS1-JLD is valid because
677                 the DICOM Default JPEG Lossless Transfer Syntax (JLD) and the DICOM Default Transfer Syntax
678                 (TSD) are present in at least one of the Presentation Contexts which are based on Abstract Syntax
679                 (AS1).
680          b)     If an Application Entity that supports one or more lossless JPEG Transfer Syntax receives
681                 an A-ASSOCIATE indication corresponding to a request which follows the requirements
682                 specified in Section 10.2 a), every Presentation Context related to a given Abstract Syntax
683                 cannot be rejected in an A-ASSOCIATE response for the reason that the DICOM Default
684                 lossless JPEG Transfer Syntax is not supported.
685   10.3        TRANSFER SYNTAXES FOR A DICOM DEFAULTS OF LOSSY JPEG COMPRESSION
686   DICOM defines defaults for Lossy JPEG Image Compression, one for 8-bit images and the other for
687   12-bit images. JPEG coding Process 1 (identified by Transfer Syntax UID =
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 23 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 22

688   "1.2.840.10008.1.2.4.50") is used for 8-bit images. JPEG coding Process 4 (identified by Transfer
689   Syntax UID = “1.2.840.10008.1.2.4.51”) is used for 12-bit images. This implies that:

690          a)     If an Application Entity issues an A-ASSOCIATE request where any offered Abstract
691                 Syntaxes is associated in one or more Presentation Context(s) with a JPEG lossy
692                 compression Transfer Syntax, at least one of the Presentation Contexts which include this
693                 Abstract Syntax, shall include the appropriate DICOM Default Lossy JPEG Compression
694                 Transfer Syntax.
695    Note:        1. Offering Abstract Syntax (AS1) in two Presentation Contexts with Transfer Syntaxes JPEG lossy
696                 (JL1) and (JL2) is not valid, but offering AS1-JL1, AS1-JL2 and AS1-JLD is valid because the DICOM
697                 Default JPEG Lossy Transfer Syntax (JLD) is present in at least one of the Presentation Contexts
698                 which are based on Abstract Syntax (AS1).
699                 2. The DICOM Default Transfer Syntax (uncompressed) may be offered if the sender has access to
700                 the original pixel data in an uncompressed or lossless compressed form.
701          b)     If an Application Entity that supports one or more Lossy JPEG Transfer Syntaxes receives
702                 an A-ASSOCIATE indication corresponding to a request which follows the requirements
703                 specified in Section 10.3 a), every Presentation Context related to a given Abstract Syntax
704                 cannot be rejected in an A-ASSOCIATE response for the reason that the DICOM Default
705                 lossy JPEG Transfer Syntax is not supported.
706   10.4        TRANSFER SYNTAX FOR DICOM RLE COMPRESSION
707   DICOM defines the RLE Compression (see Annex G). This implies that:

708          a)     If an Application Entity issues an A-ASSOCIATE request where any offered Abstract
709                 Syntaxes is associated in one or more Presentation Contexts(s) with RLE compression
710                 Transfer Syntax, at least one of the Presentation Contexts which include this Abstract
711                 Syntax, shall include the DICOM Default Transfer Syntax (uncompressed).
712

713   10.5 TRANSFER SYNTAX FOR A DICOM DEFAULT OF LOSSLESS AND LOSSY (NEAR-
714   LOSSLESS) JPEG-LS COMPRESSION
715   One Transfer Syntax is specified for JPEG-LS Lossless Image Compression, and one Transfer
716   Syntax is specified for JPEG-LS Lossy (Near-Lossless) Image Compression. The JPEG-LS Lossless
717   Transfer Syntax shall be supported as a baseline if the JPEG-LS Lossy (Near-Lossless) Transfer
718   Syntax is supported.

719   10.6        TRANSFER SYNTAX FOR A DICOM DEFAULT FOR JPEG 2000 COMPRESSION
720   One Transfer Syntax is specified for JPEG 2000 Lossless Image Compression, and one
721   Transfer Syntax is specified for JPEG 2000 Lossy Image Compression. Any implementation
722   that supports either transfer syntax shall also support the other.

723    Notes:       1. All JPEG 2000 codecs are required by ISO/IEC 15444-1 to support both reversible and
724                 irreversible wavelet and multi-component transformations. The reason for specifying two
725                 separate Transfer Syntaxes in DICOM is to allow an application to require request the transfer
726                 of images in a lossless manner when necessary possible .
727                 2. No baseline using other compression schemes is required.
728                 3. The waiver of the requirement in Section 10.1 to support the DICOM Default Transfer
729                 Syntaxstill applies when the Application Entity sending the pixel data has only access to the
730                 pixel data in lossy compressed form.
731
                Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 24 of 42
                                                                     Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                               Page 23

732   Add JPEG 2000 requirements to Annex A:



733                                                       Annex A
734                                                     (Normative)
735                                            Transfer Syntax Specifications


736   ...

737   A.4TRANSFER SYNTAXES FOR ENCAPSULATION OF ENCODED PIXEL DATA
738   These Transfer Syntaxes apply to the encoding of the entire DICOM Data Set, even though the
739   image Pixel Data (7FE0,0010) portion of the DICOM Data Set is the only portion that is encoded by
740   an encapsulated format. This implies that when a DICOM Message is being encoded according to
741   an encapsulation Transfer Syntax the following requirements shall be met:

742             a)   The Data Elements contained in the Data Set structure shall be encoded with Explicit VR
743                  (with a VR Field) as specified in Section 7.1.2.
744             b)   The encoding of the overall Data Set structure (Data Element Tags, Value Length, etc.)
745                  shall be in Little Endian as specified in Section 7.3.
746             c)The encoding of the Data Elements of the Data Set shall be as follows according to their
747                 Value Representations:
748                 For all Value Representations defined in this part of the DICOM Standard, except for the
749                  Value Representations OB and OW, the encoding shall be in Little Endian as specified in
750                  Section 7.3.
751                 For the Value Representations OB and OW, the encoding shall meet the following
752                  specification depending on the Data Element Tag:
753                      Data Element (7FE0,0010) Pixel Data has the Value Representation OB and is a
754                       sequence of bytes resulting from one of the encoding processes. It contains the
755                       encoded pixel data stream fragmented into one or more Item(s). This Pixel Data
756                       Stream may represent a Single or Multi-frame Image. See Tables A.4-1 and A.4-2:
757                        The Length of the Data Element (7FE0,0010) shall be set to the Value for
758                           Undefined Length (FFFFFFFFH).
759                        Each Data Stream Fragment encoded according to the specific encoding
760                           process shall be encapsulated as a DICOM Item with a specific Data Element
761                           Tag of Value (FFFE,E000). The Item Tag is followed by a 4 byte Item Length
762                           field encoding the explicit number of bytes of the Item.
763                        All items containing an encoded fragment shall be made of an even number of
764                           bytes greater or equal to two. The last fragment of a frame may be padded, if
765                           necessary, to meet the sequence item format requirements of the DICOM
766                           Standard.
767         Notes:   1. Any necessary padding may be added in the JPEG or JPEG-LS compressed data stream as per ISO
768                  10918-1 and ISO 14495-1 such that the End of Image (EOI) marker ends on an even byte boundary, or
769                  may be appended after the EOI marker, depending on the implementation.
770                  2. ISO 10918-1 and ISO 14495-1 define the ability to add any number of padding bytes FFH before
771                  any marker (all of which also begin with FFH). It is strongly recommended that FFH padding bytes not
772                  be added before the Start of Image (SOI) marker.
773
774                           The first Item in the Sequence of Items before the encoded Pixel Data Stream
775                            shall be a Basic Offset Table item. The Basic Offset Table Item Value, however,
776                            is not required to be present:
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 25 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 24

777                           When the Item Value is not present, the Item Length shall be zero (00000000H)
778                            (see Table A.4-1).
779                           When the Item Value is present, the Basic Offset Table Item Value shall contain
780                            concatenated 32-bit unsigned integer values that are byte offsets to the first
781                            byte of the Item Tag of the first fragment for each frame in the Sequence of
782                            Items. These offsets are measured from the first byte of the first Item Tag
783                            following the Basic Offset Table item (See Table A.4-2).
784
785    Note:      For a Multi-Frame Image containing only one frame or a Single Frame Image, the Basic Offset Table
786               Item Value may be present or not. If present it will contain a single 00000000H value.
787
788                         This Sequence of Items is terminated by a Sequence Delimiter Item with the
789                          Tag (FFFE,E0DD) and an Item Length Field of Value (00000000H) (i.e., no
790                          Value Field shall be present).
791                   Data Element (60xx,3000) Overlay Data
792                     shall have the Value Representation OB or OW and shall be encoded in Little
793                          Endian.
794                   Data Element (50xx,3000) for Curve Data has the Value Representation specified in
795                    its Explicit VR Field. See the specification of the Curve Data Module in PS 3.3 for the
796                    enumerated list of allowable VRs. The component points shall be encoded in Little
797                    Endian.
798                   Data Element (5400,1010) Waveform Data has the Value Representation specified
799                    in its Explicit VR Field. The component points shall be encoded in Little Endian.
800                   Data Element (50xx,200C) Audio Sample Data has the Value Representation OB
801                    when Audio Sample Format (50xx,2002) specifies 8-bit values, and OW encoded in
802                    Little Endian when 16 bit values are specified. See the specification of the Audio
803                    Module in PS 3.3.
804                   Data Elements (0028,1201), (0028,1202), (0028,1203) Red, Green, Blue Palette
805                    Lookup Table Data have the Value Representation OW and shall be encoded in
806                    Little Endian.
807                    Note:     Previous versions of the Standard either did not specify the encoding of these Data
808                              Elements in this Part, but specified a VR of US or SS in PS 3.6 (1993), or specified OW
809                              in this Part but a VR of US, SS or OW in PS 3.6 (1996). The actual encoding of the
810                              values and their byte order would be identical in each case, though the explicitly
811                              encoded VR field would be different. However, an explicit VR of US or SS cannot be
812                              used to encode a table of 2 16 elements, since the Value Length is restricted to 16 bits.
813                   Data Elements (0028,1101), (0028,1102),(0028,1103) Red, Green, Blue Palette
814                    Lookup Table Descriptor have the Value Representation SS or US (depending on
815                    rules specified in the IOD in PS 3.3), and shall be encoded in Little Endian. The first
816                    and third values are always interpreted as unsigned, regardless of the Value
817                    Representation.
818                   Data Elements (0028,1221), (0028,1222), (0028,1223) Segmented Red, Green,
819                    Blue Palette Color Lookup table Data have the Value Representation OW and shall
820                    be encoded in Little Endian.
821                   Data Element (0028,3006) Lookup Table Data has the Value Representation US, SS
822                    or OW and shall be encoded in Little Endian.
823                   Note:      Previous versions of the Standard did not specify the encoding of these Data Elements
824                              in this Part, but specified a VR of US or SS in PS 3.6 (1998). However, an explicit VR of
825                              US or SS cannot be used to encode a table of 216 elements, since the Value Length is
826                              restricted to 16 bits. Hence a VR of OW has been added. The actual encoding of the
827                              values and their byte order would be identical in each case, though the explicitly
828                              encoded VR field would be different.
829                   Data Element (0028,3002) Lookup Table Descriptor has the Value Representation
830                    SS or US (depending on rules specified in the IOD in PS 3.3), and shall be encoded
              Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 26 of 42
                                                                Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                          Page 25

831                   in Little Endian. The first and third values are always interpreted as unsigned,
832                   regardless of the Value Representation.
833
834   Note:      For Data encoded with the Value Representation OB, the Data encoding is unaffected by Little
835              Endian or Big Endian byte ordering.
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 27 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 26

836                                        Table A.4-1
837            EXAMPLE FOR ELEMENTS OF AN ENCODED SINGLE-FRAME IMAGE DEFINED AS A
838            SEQUENCE OF THREE FRAGMENTS WITHOUT BASIC OFFSET TABLE ITEM VALUE
      Pixel       Value                   Data        Data Element
      Data        Representation          Element
      Element                             Length
      Tag
                                                      Basic Offset Table        First Fragment (Single Frame) of Pixel Data
                                                      with NO Item Value
                                                      Item Tag   Item           Item Tag       Item        Item Value
                                                                 Length                        Length
                                                      (FFFE,                    (FFFE,                     Compressed
      (7FE0,      OB           0000H      FFFF        E000)      0000           E000)                      Fragment
                                                                                               0000
      0010)                               FFFFH                  0000H
                               Reserve                                                         04C6H
      with                                undefine
                               d
      VR of OB                            d
                                          length
      4           2            2          4           4          4              4              4           04C6H
      bytes       bytes        bytes      bytes       bytes      bytes          bytes          bytes       bytes

839


      Data Element Continued




      Second Fragment (Single Frame) of      Third Fragment (Single Frame) of       Sequence Delimiter
      Pixel Data                             Pixel Data                             Item
      Item Tag    Item      Item Value       Item Tag   Item         Item Value     Sequenc       Item
                  Length                                Length                      e Delim.      Length
                                                                                    Tag
      (FFFE,                Compressed       (FFFE,                  Compresse      (FFFE,
      E000)       0000      Fragment         E000)      0000         d              E0DD)         0000
                  024AH                                 0628H        Fragment                     000H


      4           4         024AH            4          4            0628H          4             4
      bytes       bytes     bytes            bytes      bytes        bytes          bytes         bytes

840
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 28 of 42
                                                                      Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                                        Page 27

841                                   Table A.4-2
842   EXAMPLES OF ELEMENTS FOR AN ENCODED TWO-FRAME IMAGE DEFINED AS A SEQUENCE
843                 OF THREE FRAGMENTS WITH BASIC TABLE ITEM VALUES
      Pixel       Value                    Data        Data Element
      Data        Representation           Element
      Element                              Length
      Tag
                                                       Basic Offset Table with Item            First Fragment (Frame 1) of Pixel
                                                       Value                                   Data
                                                       Item Tag    Item        Item            Item           Item     Item Value
                                                                   Length      Value           Tag            Length
                                                       (FFFE,                                  (FFFE,                  Compresse
      (7FE0,      OB           0000H       FFFF        E000)       0000                        E000)                   d Fragment
                                                                               0000                           0000
      0010)                                FFFFH                   0008H
                               Reserve                                         0000H                          02C8H
      with                                 undefine
                               d                                               0000
      VR of OB                             d                                   0646H
                                           length
      4           2            2           4           4           4           0008H           4              4        02C8H
      bytes       bytes        bytes       bytes       bytes       bytes       bytes           bytes          bytes    bytes

844

      Data Element Continued




      Second Fragment (Frame 1) of Pixel      Third Fragment (Frame 2) of Pixel       Sequence Delimiter
      Data                                    Data                                    Item
      Item Tag    Item      Item Value        Item Tag    Item        Item Value      Sequenc         Item
                  Length                                  Length                      e               Length
                                                                                      Delimiter
                                                                                      Tag
      (FFFE,                Compressed        (FFFE,                  Compresse       (FFFE,
      E000)       0000      Fragment          E000)       0000        d               E0DD)           0000
                  036EH                                   0BC8H       Fragment                        0000H


      4           4         036EH             4           4           0BC8H           4               4
      bytes       bytes     bytes             bytes       bytes       bytes           bytes           bytes

845

846   A.4.1      JPEG IMAGE COMPRESSION
847   The International Standards Organization ISO/IEC JTC1 has developed an International Standard,
848   ISO/IS-10918-1 (JPEG Part 1) and an International Draft Standard, ISO/IS-10918-2 (JPEG Part 2),
849   known as the JPEG Standard, for digital compression and coding of continuous-tone still images.
850   (See Annex F for further details.)

851   A DICOM Transfer Syntax for JPEG Image Compression shall be identified by a UID value,
852   appropriate to its JPEG coding process, chosen from Table A.4-3.
               Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 29 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 28

853                                             Table A.4-3
854                                 DICOM TRANSFER SYNTAX UIDS FOR JPEG
                  DICOM Transfer Syntax UID       JPEG coding process                   JPEG description
                    1.2.840.10008.1.2.4.50                    1              baseline
                    1.2.840.10008.1.2.4.51            2(8-bit),4(12-bit)     extended
                    1.2.840.10008.1.2.4.52            3(8-bit),5(12-bit)     extended
                    1.2.840.10008.1.2.4.53            6(8-bit),8(12-bit)     spectral selection, non-
                                                                             hierarchical
                    1.2.840.10008.1.2.4.54            7(8-bit),9(12-bit)     spectral selection, non-
                                                                             hierarchical
                    1.2.840.10008.1.2.4.55          10(8-bit),12(12-bit)     full progression, non-
                                                                             hierarchical
                    1.2.840.10008.1.2.4.56          11(8-bit),13(12-bit)     full progression, non-
                                                                             hierarchical
                    1.2.840.10008.1.2.4.57                   14              lossless, non-hierarchical
                    1.2.840.10008.1.2.4.58                   15              lossless, non-hierarchical
                    1.2.840.10008.1.2.4.59          16(8-bit),18(12-bit)     extended, hierarchical
                    1.2.840.10008.1.2.4.60          17(8-bit),19(12-bit)     extended, hierarchical
                    1.2.840.10008.1.2.4.61          20(8-bit),22(12-bit)     spectral selection, hierarchical
                    1.2.840.10008.1.2.4.62          21(8-bit),23(12-bit)     spectral selection, hierarchical
                    1.2.840.10008.1.2.4.63          24(8-bit),26(12-bit)     full progression, hierarchical
                    1.2.840.10008.1.2.4.64          25(8-bit),27(12-bit)     full progression, hierarchical
                    1.2.840.10008.1.2.4.65                   28              lossless, hierarchical
                    1.2.840.10008.1.2.4.66                   29              lossless, hierarchical
                    1.2.840.10008.1.2.4.70                   14              lossless, non-hierarchical, first-
                                                                             order prediction
                                                    (Selection Value 1)
855
856    Note:      DICOM identifies, to increase the likelihood of successful association, three Transfer Syntaxes for
857               Default JPEG Compression Image processes (see Sections 8.2.1 and 10).
858   If the object allows multi-frame images in the pixel data field, then each frame shall be encoded
859   separately. Each fragment shall contain encoded data from a single-frame image.
860   For all images, including all frames of a multi-frame image, the JPEG Interchange Format shall be
861   used (the table specification shall be included).
862   If images with Photometric Interpretation (0028,0004) YBR_FULL_422 or YBR_PARTIAL_422, are
863   encoded with JPEG coding Process 1 (non hierarchical with Huffman coding), identified by DICOM
864   Transfer Syntax UID 1.2.840.10008.1.2.4.50 the minimum compressible unit is YYCB CR, where Y,
865   CB , and CR are 8 by 8 blocks of pixel values. The data stream encodes two Y blocks followed by the
866   corresponding CB and CR blocks.

867   A.4.2    RLE COMPRESSION
868   Annex G defines a RLE Compression Transfer Syntax. This transfer Syntax is identified by the UID
869   value 1.2.840.10008.1.2.5. If the object allows multi-frame images in the pixel data field, then each
870   frame shall be encoded separately. Each frame shall be encoded in one and only one Fragment
871   (see PS 3.5.8.2).

872   A.4.3    JPEG-LS IMAGE COMPRESSION
873   The International Standards Organization ISO/IEC JTC1 has developed an International Standard,
874   ISO/IS-14495-1 (JPEG-LS Part 1), for digital compression and coding of continuous-tone still images.
875   (See Annex F for further details.)
              Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 30 of 42
                                                                   Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                             Page 29

876   A DICOM Transfer Syntax for JPEG-LS Image Compression shall be identified by a UID value,
877   appropriate to its JPEG-LS coding process.

878   Two Transfer Syntaxes are specified for JPEG-LS:

879           1.     A Transfer Syntax with a UID of1.2.840.10008.1.2.4.80, which specifies the use of the
880                  lossless mode of JPEG-LS. In this mode the absolute error between the source and
881                  reconstructed images will be zero.
882           2.     A Transfer Syntax with a UID of1.2.840.10008.1.2.4.81, which specifies the use of the
883                  near-lossless mode of JPEG-LS. In this mode, the absolute error between the source and
884                  reconstructed images will be constrained to a finite value that is conveyed in the
885                  compressed bit stream. Note that this process can, at the discretion of the encoder, be
886                  used to compress images with an error constrained to a value of zero, resulting in no loss
887                  of information.
888   If the object allows multi-frame images in the pixel data field, then each frame shall be encoded
889   separately. Each fragment shall contain encoded data from a single-frame image.
890   For all images, including all frames of a multi-frame image, the JPEG-LS Interchange Format shall
891   be used (all parameter specifications shall be included).
892   A.4.4        JPEG 2000 IMAGE COMPRESSION
893   The International Standards Organization ISO/IEC JTC1 has developed an International
894   Standard, ISO/IS 15444-1 (JPEG 2000 Part 1), for digital compression and coding of continuous-
895   tone still images. (See Annex F for further details.)

896   A DICOM Transfer Syntax for JPEG 2000 Image Compression shall be identified by a UID value,
897   appropriate to its the choice of JPEG -LS 2000 coding process.

898   Two Transfer Syntaxes are specified for JPEG 2000:

899           1.     A Transfer Syntax with a UID of1.2.840.10008.1.2.4.90, which specifies the use of the
900                  lossless (reversible) mode of JPEG 2000 Part 1 (ISO/IS 15444-1) (i.e. the use of a
901                  reversible wavelet transformation and a reversible color component transformation,
902                  if applicable, and no quantization).
903           2.     A Transfer Syntax with a UID of1.2.840.10008.1.2.4.91, which specifies the use of the
904                  lossy (irreversible) mode of JPEG 2000 Part 1 (ISO/IS 15444-1) (i.e. the use of an
905                  irreversible wavelet transformation and an irreversible color component
906                  transformation, if applicable, and optionally quantization).
907                  Note:    When using the lossy ( irreversible) mode, even if no quantization is performed, some
908                           loss will always occur due to the finite precision of the calculation of the wavelet and
909                           multi-component transformations.
910
911   Only the features defined in JPEG 2000 Part 1 (ISO/IEC 15444-1) are permitted for these two
912   Transfer Syntaxes. Additional features and extensions that may be defined in other parts of
913   JPEG 2000 shall not be included in the compressed bitstream unless they can be decoded or
914   ignored without loss of fidelity by all Part 1 compliant implementations.

915   If the object allows multi-frame images in the pixel data field, then each frame shall be encoded
916   separately. Each fragment shall contain encoded data from a single-frame image.
917    Note:         That is, the processes defined in ISO/IEC 15444-1 shall be applied on a per-frame basis. The
918                  proposal for encapsulation of multiple frames in a non-DICOM manner in so-called “Motion-
919                  JPEG” or “M-JPEG” defined in 15444-3 are not used.
920
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 31 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 30

921   For all images, including all frames of a multi-frame image, the JPEG 2000 bitstream specified
922   in ISO/IEC 15444-1 shall be used. The optional JP2 file format header shall NOT be included.
923    Note:    The role of the JP2 file format header is fulfilled by the non-pixel data attributes in the DICOM
924             data set.
925
926

927

928


929   Add JPEG 2000 requirements to Annex F:



930                                               Annex F
931                                            (Informative)
932                           Encapsulated images as part of a DICOM message


933   The following remarks apply generally to communicating an encoded image within a message
934   structure according to the DICOM Standard:

935        a)   In the course of including an encoded image in a DICOM message, the encoding is not
936             changed. The encoded data stream is merely segmented and encapsulated according to
937             the protocols of the DICOM Standard. After unpacking the DICOM message, the encoded
938             data stream can be fully reconstructed at the receiving node.
939        b)   The object definition of the DICOM Standard is always determining format and other
940             choices that a specific encoding implementation may offer. The encoded image must be
941             consistent with the definition of the object of which the encoded image is part. For
942             example:
943             1)   If the object is defined to contain 10-bit pixel data, it is assumed that the encoding
944                  process is one that accepts at least 10-bit data. Hence, there is no need for defining
945                  separate Transfer Syntaxes, e.g. for 8-bit or 12-bit implementations. Any 12-bit
946                  implementation is assumed to operate in an 8-bit process if the object is defined to
947                  contain 8-bit data.
948            2) If the image of an object is interleaved, the encoding process must reproduce the
949                  interleaving.
950        c)Specifications in the encoding file header must be consistent with the DICOM Message
951            header, e.g. regarding the number of rows and columns.
952        d)   The byte order specification of an encoded file is not altered in the course of
953             encapsulating it in a DICOM message.
954   F.1 ENCAPSULATED JPEG ENCODED IMAGES
955   The International Standards Organization (ISO/IEC JTC1/SC2/WG10) has prepared an International
956   Standard, ISO/IS-10918-1 (JPEG Part 1) and International Draft Standard ISO/IS-10918-2 (JPEG
957   Part 2), for the digital compression and coding of continuous-tone still images. This standard is
958   collectively known as the JPEG Standard.

959   Part 1 of the JPEG Standard sets out requirements and implementation guidelines for the coded
960   representation of compressed image data to be interchanged between applications. The processes
961   and representations are intended to be generic in order to support the broad range of applications
962   for color and grayscale still images for the purpose of communications and storage within computer
963   systems. Part 2 of the JPEG Standard defines tests for determining whether implementations
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 32 of 42
                                                            Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                   Page 31

964   comply with the requirements of the various encoding and decoding processes specified in Part 1 of
965   the JPEG Standard.

966   The JPEG Standard specifies lossy and lossless code processes. The lossy coding is based on the
967   discrete cosine transform (DCT), permitting data compression with an adjustable compression ratio.
968   The lossless coding employs differential pulse code modulation (DPCM).

969   The JPEG Standard permits a variety of coding processes for the coder and decoder. These
970   processes differ in coding schemes for the quantified data and in sample precision. The coding
971   processes are consecutively numbered as defined in the International Draft Standard ISO/IS-10918-
972   2 (JPEG Part 2), and are summarized in Table F.1-1. The simplest DCT-based coding process is
973   referred to as Baseline Sequential with Huffman Coding for 8-bit Samples.

974                                           Table F.1-1
975                                   JPEG MODES OF IMAGE CODING
      No.    Description            Lossy         Non-       Sequential   Transform     Coding     Accepted
                                     LY       Hierarchica        S                                   Bits
                                                    l
                                   Lossles                  Progressive
                                                   NH
                                       s                         P
                                      LL      Hierarchica
                                                    l
                                                   H
      1      Baseline                LY           NH             S           DCT       Huffman        8
      2      Extended                LY           NH             S           DCT       Huffman        8
      3      Extended                LY           NH             S           DCT       Arithmeti      8
                                                                                           c
      4      Extended                LY           NH             S           DCT                      12
                                                                                       Huffman
      5      Extended                LY           NH             S           DCT                      12
                                                                                       Arithmeti
                                                                                           c
      6      Spectral selection      LY           NH             P           DCT       Huffman        8
             only
      7                              LY           NH             P           DCT       Arithmeti      8
             Spectral selection                                                            c
      8                              LY           NH             P           DCT                      12
             only                                                                      Huffman
      9                              LY           NH             P           DCT                      12
             Spectral selection                                                        Arithmeti
      10     only                    LY           NH             P           DCT                      8
                                                                                           c
      11     Spectral selection      LY           NH             P           DCT                      8
                                                                                       Huffman
      12     only                    LY           NH             P           DCT                      12
                                                                                       Arithmeti
      13     Full progression        LY           NH             P           DCT                      12
                                                                                           c
             Full progression                                                          Huffman
             Full progression                                                          Arithmeti
             Full progression                                                              c
      14     Lossless                LL           NH             S          DPCM       Huffman       2-16
      15     Lossless                LL           NH             S          DPCM       Arithmeti     2-16
                                                                                           c
      16     Extended sequential     LY            H             S           DCT       Huffman        8
      17     Extended sequential     LY            H             S           DCT       Arithmeti      8
                                                                                           c
      18     Extended sequential     LY            H             S           DCT                      12
                                                                                       Huffman
      19     Extended sequential     LY            H             S           DCT                      12
                                                                                       Arithmeti
                                                                                           c
      20     Spectral selection      LY            H             P           DCT       Huffman        8
             only
      21                             LY            H             P           DCT       Arithmeti      8
             Spectral selection                                                            c
      22                             LY            H             P           DCT                      12
             only                                                                      Huffman
      23                             LY            H             P           DCT                      12
             Spectral selection                                                        Arithmeti
      24     only                    LY            H             P           DCT                      8
                                                                                           c
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 33 of 42
      Supplement 61: JPEG 2000 Transfer Syntaxes

      Page 32

      25     Spectral selection           LY        H                 P         DCT          Huffman           8
             only
      26                                  LY        H                 P         DCT          Arithmeti        12
             Full progression                                                                    c
      27                                  LY        H                 P         DCT                           12
             Full progression                                                                Huffman
             Full progression                                                                Arithmeti
                                                                                                 c
             Full progression
      28     Lossless                     LL        H                 S        DPCM          Huffman          2-16
      29     Lossless                     LL        H                 S        DPCM          Arithmeti        2-16
                                                                                                 c

976

977   The different coding processes specified in the JPEG Standard are closely related. By extending the
978   capability of an implementation, increasingly more 'lower level' processes can also be executed by
979   the implementation. This is shown in Tables F.1-2 and F.1-3 for Huffman and Arithmetic Coding,
980   respectively. Table F.1-4 presents the capabilities for lossless implementations.

981   It is worth recognizing that implementations using arithmetic coding have the capability of
982   performing Huffman coded operations with two Huffman tables since they must be able to
983   execute the baseline process. Hence, by increasing the capability of operating with two
984   additional Huffman tables, the odd-numbered coding processes with arithmetic coding (Table
985   F.1-1) can also execute all corresponding even-numbered processes with Huffman coding
986   (Table F.1-5).
987   Inclusion of a JPEG-coded image in a DICOM message is facilitated by the use of specific Transfer
988   Syntaxes which are defined in Annex A. Independent of the JPEG coding processes, the same
989   syntax applies. The only distinction for different processes in the syntax is the UID value. Table F.1-5
990   lists the UID values in the Transfer Syntax for the various JPEG coding processes for reference.

991                                             Table F.1-2
992             RELATIONSHIP BETWEEN THE LOSSY JPEG HUFFMAN CODING PROCESSES
993                    * Coding process of column can execute coding process of row

      Process 1         2         4   6        8    10     12     16      18     20     22       24      26
      1         *       *         *   *        *    *      *      *       *      *      *        *       *
      2                 *         *   *        *    *      *      *       *      *      *        *       *
      4                           *            *           *              *             *                *
      6                               *        *    *      *                     *      *        *       *
      8                                        *           *                            *                *
      10                                            *      *                                     *       *
      12                                                   *                                             *
      16                                                          *       *      *      *        *       *
      18                                                                  *             *                *
      20                                                                         *      *        *       *
      22                                                                                *                *
      24                                                                                         *       *
      26                                                                                                 *
994
                Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 34 of 42
                                                                        Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                                 Page 33

995                                              Table F.1-3
996              RELATIONSHIP BETWEEN THE LOSSY JPEG ARITHMETIC CODING PROCESSES
997                     * Coding process of column can execute coding process of row

       Process 1             3      5        7      9         11    13      17     19       21     23      25      27
           +
       1            *        *      *        *      *         *     *       *      *        *      *       *       *
       3                     *      *        *      *         *     *       *      *        *      *       *       *
       5                            *               *               *              *               *               *
       7                                     *      *         *     *                       *      *        *      *
       9                                            *               *                              *               *
       11                                                     *     *                                      *       *
       13                                                           *                                              *
       17                                                                   *      *        *      *       *       *
       19                                                                          *               *               *
       21                                                                                   *      *       *       *
       23                                                                                          *               *
       25                                                                                                  *       *
       27                                                                                                          *
998

999            + The Baseline Coding Process, which uses Huffman encoding, is required by all lossy coding processes.

1000                                                  Table F.1-4
1001                         RELATIONSHIP BETWEEN THE LOSSLESS JPEG PROCESSES
1002                         * Coding process of column can execute coding process of row

                        Process          14               15                28              29
                        14               *                                  *
                        15                                *                                 *
                        28                                                  *
                        29                                                                  *
1003
              Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 35 of 42
       Supplement 61: JPEG 2000 Transfer Syntaxes

       Page 34

1004                                             Table F.1-5
1005                         IDENTIFICATION OF JPEG CODING PROCESSES IN DICOM
        DICOM Transfer Syntax        JPEG            JPEG                          capable of performing
        UID                         process        description
                                                                                               lossy arithmetic
                                                                                               coding w/opt. 4
                                                                                               Huffman tables
        1.2.840.10008.1.2.4.50     1           baseline              1
        1.2.840.10008.1.2.4.51     2,4         extended              1,2,4
        1.2.840.10008.1.2.4.52     3,5         extended              1,3,5                     ALL ≤ 5
        1.2.840.10008.1.2.4.53     6,8         spect. select. NH     1,2,4,6,8
        1.2.840.10008.1.2.4.54     7,9         spect. select. NH     1,3,5,7,9                 ALL ≤ 9
        1.2.840.10008.1.2.4.55     10,12       full progression      1,2,4,6,8,10,12
                                               NH
        1.2.840.10008.1.2.4.56     11,13       full progression      1,3,5,7,9,11,13           ALL ≤ 13
                                               NH
        1.2.840.10008.1.2.4.57     14          lossless NH           14
        1.2.840.10008.1.2.4.58     15          lossless NH           15
        1.2.840.10008.1.2.4.59     16,18       extended H            1,2,4,16,18
        1.2.840.10008.1.2.4.60     17,19       extended H            1,3,5,17,19               1,2,3,4,5,16,17,18,19
        1.2.840.10008.1.2.4.61     20,22       spect. select.H       1,2,4,6,8,16,18,20,22
        1.2.840.10008.1.2.4.62     21,23       spect. select. H      1,3,5,7,9,17,19,21,23     1,2,3,4,5,6,7,8,9,16,1
                                                                                               7,18,19,20,21,22,23
        1.2.840.10008.1.2.4.63     24,26       full progression H    1,2,4,6,8,10,12,16,18
                                                                     ,
                                                                     20,22,24,26
        1.2.840.10008.1.2.4.64     25,27       full progression H    1,3,5,7,9,11,13,17,19     ALL ≤ 27, EXCEPT
                                                                     ,                         14,15
                                                                     21,23,25,27
        1.2.840.10008.1.2.4.65     28          lossless H            14,28
        1.2.840.10008.1.2.4.66     29          lossless H            15,29
        1.2.840.10008.1.2.4.70     14          lossless NH, first-
                                               order prediction
                                   Selectio
                                   n Value
                                   1

1006

1007   F.2 ENCAPSULATED JPEG-LS ENCODED IMAGES
1008   The International Standards Organization (ISO/IEC JTC1/SC2/WG10) has prepared an International
1009   Standard, ISO/IS-14495-1 (JPEG-LS Part 1), for the digital compression and coding of continuous-
1010   tone still images. This standard is known as the JPEG-LS Standard.

1011   Part 1 of the JPEG-LS Standard sets out requirements and implementation guidelines for the coded
1012   representation of compressed image data to be interchanged between applications. The processes
1013   and representations are intended to be generic in order to support the broad range of applications
1014   for color and grayscale still images for the purpose of communications and storage within computer
1015   systems.

1016   The JPEG-LS Standard specifies a single lossy (near-lossless) code process that can achieve
1017   lossless compression by constraining the absolute error value during encoding to zero. The lossless
1018   and lossy (near-lossless) coding is based on a predictive scheme with statistical modeling, in which
1019   differences between pixels and their surround are computed and their context modeled prior to
             Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 36 of 42
                                                             Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                  Page 35

1020   coding, with a run-length escape mechanism. This scheme achieves consistently better compression
1021   in lossless mode than the lossless processes of JPEG defined in ISO 10918-1, with less complexity.

1022   Though a different coding process from those specified in ISO 10918-1 is used, the syntax of the
1023   encoded bit stream is closely related.

1024   A single JPEG-LS process is used for bit depths up to 16 bits.

1025   Inclusion of a JPEG-LS coded image in a DICOM message is facilitated by the use of specific
1026   Transfer Syntaxes that are defined in Annex A.

1027   F.3 ENCAPSULATED JPEG 2000 ENCODED IMAGES
1028   The International Standards Organization (ISO/IEC JTC1/SC2/WG10) has prepared an
1029   International Standard, ISO/IS-15444-1 (JPEG 2000 Part 1), for the digital compression and
1030   coding of continuous-tone still images. This standard is known as the JPEG 2000 Standard.

1031   Part 1 of the JPEG 2000 Standard sets out requirements and implementation guidelines for the
1032   coded representation of compressed image data to be interchanged between applications. The
1033   processes and representations are intended to be generic in order to support the broad range
1034   of applications for color and grayscale still images for the purpose of communications and
1035   storage within computer systems.

1036   The JPEG 2000 Standard specifies ... .

1037   Though a different coding process from those specified in ISO 10918-1 is used, the syntax of
1038   the encoded bit stream is closely related.

1039   A single JPEG 2000 process is used for bit depths up to 16 bits.

1040   Inclusion of a JPEG 2000 coded image in a DICOM message is facilitated by the use of specific
1041   Transfer Syntaxes that are defined in Annex A.
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 37 of 42
       Supplement 61: JPEG 2000 Transfer Syntaxes

       Page 36

1042

1043

1044

1045

1046

1047

1048

1049

1050                                         Changes to
1051                         NEMA Standards Publication PS 3.6-2000
1052

1053                 Digital Imaging and Communications in Medicine (DICOM)
1054                                    Part 6: Data Dictionary
1055
             Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 38 of 42
                                                             Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                                   Page 37

1056


1057   Add new UIDs to Annex xx:



1058                        Annex A        Registry of DICOM unique identifiers (UID)
1059                                               (Normative)


1060   Table A-1 lists the UID values which are registered and used throughout the Parts of the DICOM
1061   Standard. This central registry ensures that when additional UIDs are assigned, non duplicate values
1062   are assigned.

1063                                                Table A-1
1064                                               UID VALUES
        UID Value                         UID NAME                             UID TYPE            Part

        1.2.840.10008.1.1                 Verification SOP Class               SOP Class           PS 3.4

        1.2.840.10008.1.2                 Implicit VR Little Endian: Default   Transfer Syntax     PS 3.5
                                          Transfer Syntax for DICOM

        1.2.840.10008.1.2.1               Explicit VR Little Endian            Transfer Syntax     PS 3.5

        1.2.840.10008.1.2.2               Explicit VR Big Endian               Transfer Syntax     PS 3.5

        1.2.840.10008.1.2.4.50            JPEG Baseline (Process 1):           Transfer Syntax     PS 3.5
                                          Default Transfer Syntax for
                                          Lossy JPEG 8 Bit Image
                                          Compression

        1.2.840.10008.1.2.4.51            JPEG Extended (Process 2 & 4):       Transfer Syntax     PS 3.5
                                          Default Transfer Syntax for
                                          Lossy JPEG 12 Bit Image
                                          Compression (Process 4 only)

        1.2.840.10008.1.2.4.52            JPEG Extended (Process 3 &           Transfer Syntax     PS 3.5
                                          5) (Retired)

        1.2.840.10008.1.2.4.53            JPEG Spectral Selection, Non-        Transfer Syntax     PS 3.5
                                          Hierarchical (Process 6 & 8)
                                          (Retired)

        1.2.840.10008.1.2.4.54            JPEG Spectral Selection, Non-        Transfer Syntax     PS 3.5
                                          Hierarchical (Process 7 & 9)
                                          (Retired)

        1.2.840.10008.1.2.4.55            JPEG Full Progression, Non-          Transfer Syntax     PS 3.5
                                          Hierarchical (Process 10 & 12)
                                          (Retired)

        1.2.840.10008.1.2.4.56            JPEG Full Progression, Non-          Transfer Syntax     PS 3.5
                                          Hierarchical (Process 11 & 13)
                                          (Retired)
     Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 39 of 42
Supplement 61: JPEG 2000 Transfer Syntaxes

Page 38

 1.2.840.10008.1.2.4.57        JPEG Lossless, Non-Hierarchical   Transfer Syntax   PS 3.5
                               (Process 14)

 1.2.840.10008.1.2.4.58        JPEG Lossless, Non-               Transfer Syntax   PS 3.5
                               Hierarchical (Process 15)
                               (Retired)

 1.2.840.10008.1.2.4.59        JPEG Extended, Hierarchical       Transfer Syntax   PS 3.5
                               (Process 16 & 18) (Retired)

 1.2.840.10008.1.2.4.60        JPEG Extended, Hierarchical       Transfer Syntax   PS 3.5
                               (Process 17 & 19) (Retired)

 1.2.840.10008.1.2.4.61        JPEG Spectral Selection,          Transfer Syntax   PS 3.5
                               Hierarchical (Process 20 & 22)
                               (Retired)

 1.2.840.10008.1.2.4.62        JPEG Spectral Selection,          Transfer Syntax   PS 3.5
                               Hierarchical (Process 21 & 23)
                               (Retired)

 1.2.840.10008.1.2.4.63        JPEG Full Progression,            Transfer Syntax   PS 3.5
                               Hierarchical (Process 24 & 26)
                               (Retired)

 1.2.840.10008.1.2.4.64        JPEG Full Progression,            Transfer Syntax   PS 3.5
                               Hierarchical (Process 25 & 27)
                               (Retired)

 1.2.840.10008.1.2.4.65        JPEG Lossless, Hierarchical       Transfer Syntax   PS 3.5
                               (Process 28) (Retired)

 1.2.840.10008.1.2.4.66        JPEG Lossless, Hierarchical       Transfer Syntax   PS 3.5
                               (Process 29) (Retired)

 1.2.840.10008.1.2.4.70        JPEG Lossless, Non-               Transfer Syntax   PS 3.5
                               Hierarchical, First-Order
                               Prediction (Process 14 [Selection
                               Value 1]): Default Transfer
                               Syntax for Lossless JPEG Image
                               Compression

 1.2.840.10008.1.2.4.80        JPEG-LS Lossless Image            Transfer Syntax   PS 3.5
                               Compression

 1.2.840.10008.1.2.4.81        JPEG-LS Lossy (Near-Lossless)     Transfer Syntax   PS 3.5
                               Image Compression

 1.2.840.10008.1.2.4.90        JPEG -LS 2000 Lossless Image      Transfer Syntax   PS 3.5
                               Compression

 1.2.840.10008.1.2.4.91        JPEG -LS 2000 Lossy Image         Transfer Syntax   PS 3.5
                               Compression

 1.2.840.10008.1.2.5           RLE Lossless                      Transfer Syntax   PS 3.5

 1.2.840.10008.1.3.10          Media Storage Directory Storage   SOP Class         PS 3.4
       Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 40 of 42
                                          Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                            Page 39

1065
            Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 41 of 42
       Supplement 61: JPEG 2000 Transfer Syntaxes

       Page 40

1066

1067

1068

1069

1070

1071

1072

1073

1074                                         Changes to
1075                        NEMA Standards Publication PS 3.11-2000
1076

1077                 Digital Imaging and Communications in Medicine (DICOM)
1078                              Part 11: Media Application Profiles
1079
             Case 6:20-cv-00982-ADA Document 22-12 Filed 04/12/21 Page 42 of 42
                                                           Supplement 61: JPEG 2000 Transfer Syntaxes

                                                                                             Page 41

1080


1081   Add any new profiles that use the JPEG 2000 transfer syntaxes here:

1082
